Exhibit 10.2

BANK OF THE CAROLINAS

MANAGEMENT INCENTIVE COMPENSATION PLAN

SECTION 1. PURPOSE

The purpose of the Management Incentive Compensation Plan (“the Plan”) is to
enhance and reinforce the goals of Bank of The Carolinas (the “Bank”) for
profitable growth and continuation of a sound overall condition by tying a
portion of the cash compensation of executive officers and other employees
chosen to participate in the Plan to the Bank’s financial performance and
individual performance that contributes to the Bank’s financial performance .

SECTION 2. DEFINITIONS

Definitions of terms as used throughout this Plan are as follows:

 

(a) “Award Year.” The 12 month period coinciding with the Bank’s annual
accounting period.

 

(b) “Committee.” The Committee established by the Board of Directors of the Bank
to administer the Plan as described in Section 3.

 

(c) “Participant.” An employee designated by the Committee to participate in the
Plan for a particular Award Year.

SECTION 3. ADMINISTRATION

The Plan shall be administered by the Corporate Governance Committee of the
Board of Directors or another committee appointed by the Board from time to
time. If any such other committee is appointed by the Board to administer the
Plan, it shall be composed of at least three independent directors who are
members of the Bank’s Corporate Governance Committee.

The Committee shall have full power and authority to select participants from
among those eligible, to determine the size and timing of individual awards, and
to adopt and revise such rules and procedures as it shall deem necessary for
administration of the Plan. The decision of the Committee with respect to any
question arising as to the individuals selected for awards, and to
interpretation of this Plan, shall be final, conclusive, and binding on all
parties.

SECTION 4. PARTICIPATION

Participation in the Plan shall be limited to regular salaried employees of the
Bank, including officers. In selecting Participants, the Committee shall
consider an individual’s position and potential influence on the Bank’s business
results and performance. The selection of Participants shall be determined
annually by the Committee and communicated to Participants as as early as
possible during each Award Year.

 

1



--------------------------------------------------------------------------------

SECTION 5. ANNUAL PLAN RULES

For each Award Year, the Board of Directors will establish Annual Plan Rules for
the operation of the Plan and the determination of incentive awards to be paid
to each Participant for that year. Those rules will include, at a minimum:

 

(a) the maximum award that may be paid to each Participant, which may be
expressed as a percentage of that Participant’s annual salary for the Award
Year;

 

(b) individual performance goals for each Participant, which ordinarily will be
expressed as quantitative and/or qualitative measures of individual, branch
and/or Bank-wide performance related to the Participant’s duties and
responsibilities; and

 

(c) formulae or other methods for the calculation of the amounts of incentive
awards paid to each Participant.

The maximum awards that may be paid, and individual goals, may vary from
Participant to Participant. The Annual Plan Rules approved by the Board for any
year may contain any other conditions on the payment of awards to any individual
Participants or other provision relating to the operation of the Plan for the
year that the Board determines, in its discretion, to be appropriate.

During or following the end of any Award Year, the Board of Directors may, at
its discretion, modify, adjust or amend any portion of the Annual Plan Rules for
that year to reflect changes in circumstances or unexpected events that have
affected the Bank’s financial performance, the individual performance of any
Participant, or the operation of the Plan for that year.

SECTION 6. PAYMENT OF AWARDS

 

(a) Approval of Incentive Award Amounts by Board; Discretion of the Board. The
amount of each Participant’s incentive award for a year shall be subject to the
approval of the Board of Directors prior to payment. Notwithstanding anything
contained in the Plan or annual rules to contrary, the Board may, at its
discretion, decline to pay, or reduce the amount of, an incentive award payable
to any Participant for any reason satisfactory to it. Also at its discretion,
and for reasons satisfactory to it, the Board may approve and pay a cash bonus
to any or all Participants in addition to, or in lieu of, incentive awards under
the Plan.

 

(b) Normal Payment. Incentive awards shall be calculated as of the last business
day of the Award Year. However, a Participant shall not be entitled to receive
any incentive award under the Plan for an Award Year until it actually is paid.
Payment of awards ordinarily shall be made in cash within 60 days following the
end of the Award Year. Except as described below, no Participant shall receive
an incentive award for an Award Year unless he or she remains employed by the
Bank on the last day of that year.

 

(c) Payment Under Conditions of Normal Termination. If a Participant’s
employment terminates during an Award Year on account of death, total
disability, retirement or approved leave of absence, the Board of Directors may,
at its discretion, approve payment to that Participant of a pro rated incentive
award equal to the amount that would have been earned had the Participant been
employed by the Bank during the full Award Year, multiplied by a fraction, the
numerator of which is the number of days that the Participant was employed by
the Bank and the denominator of which is the number of days in that full Award
Year.

 

2



--------------------------------------------------------------------------------

If a Participant’s employment terminates during an Award Year for any reason
other than death, total disability, retirement or approved leave of absence, no
incentive award shall be paid to the Participant under the Plan for the Award
Year in which such termination occurs.

SECTION 7. DISSOLUTION OR MERGER

If, during an Award Year, the Bank should be liquidated and/or dissolved, or if
the Bank should become a party to a merger or consolidation in which it is not
the surviving corporation, the Board of Directors may, at its discretion,
approve the payment of incentive awards under the Plan, calculated as described
in the annual rules for that year, as of the date immediately prior to the
effective date of such dissolution or merger and based on results through that
date.

SECTION 8. AMENDMENT OR TERMINATION

The Board of Directors may, at any time during an Award Year, terminate, modify,
or amend this Plan. However, except as provided below, no termination or
amendment shall, without the consent of the Participants, adversely affect the
rights of such Participants in incentive awards previously paid to them. No
awards may be made under this Plan at any time if, in the judgment of the Board
of Directors, the overall financial condition of the Bank is not sound or if the
Board believes that payment of those awards would be prohibited by any law or
regulation applicable to the Bank or any stated policy of the Bank’s banking
regulators.

SECTION 9. IMPROPER CONDUCT

The provisions of this paragraph shall be controlling notwithstanding any other
provisions contained in the Plan and shall override any contrary provisions
contained in the Plan. If the Committee finds that a Participant has engaged in
conduct (herein called “Improper Conduct”) that is fraudulent, disloyal,
criminal, or injurious to the Bank, including, without limitation, embezzlement,
theft, misappropriation, commission of a felony, dishonesty, or intentional
misrepresentation in the course of his or her employment or service, or
disclosure of trade secrets or confidential information of the Bank to persons
not entitled to receive such information (and, in the case of the commission of
an illegal or criminal act, whether or not the Participant is charged,
prosecuted or convicted), the Participant or the Participant’s estate, as
applicable, shall immediately forfeit any award that otherwise would have been
due to the Participant (or his estate, as applicable) under the Plan (or that
was paid under the Plan within the previous twelve months) and such award shall
be treated for all purposes under the Plan as not having been earned. If a
Participant has engaged in Improper Conduct, such Participant (or his estate, as
applicable) shall not be entitled to any benefit or award under the Plan,
whether the discovery of such Improper Conduct is made before or after the end
of an Award Year or before or after termination of employment. Further, the
Participant (or his estate, as applicable) shall be required to immediately
repay to the Bank any benefit or award paid under the Plan during the last
twelve months preceding discovery of such Improper Conduct.

 

3



--------------------------------------------------------------------------------

SECTION 10. OTHER CONDITIONS

 

(a) Right of Assignment. No right or interest of any Participant in the Plan
shall be assignable or transferable, or subject to any lien, directly, by
operation of law or otherwise, including levy, garnishment, attachment, pledge,
or bankruptcy. In the event of a Participant’s death, payment shall be made to
the Participant’s designated beneficiary or in the absence of such designation
to the Participant’s estate.

 

(b) No Right of Employment. The designation of an officer or employee as a
Participant in the Plan for an Award Year, or a Participant’s receipt of an
award under this Plan, shall not give that Participant any right to continued
employment with the Bank, and the right to dismiss any employee is specifically
reserved to the Bank. The receipt of an award in any year shall not give an
employee the right to be designated as a Participant, or to receive an award, in
any subsequent Award Year.

 

(c) Withholding for Taxes. The Bank shall have the right to deduct from all
payments under this Plan any federal or state taxes required by law to be
withheld with respect to such payments.

 

(d) Miscellaneous. Paragraph captions and section headings are included in this
Plan for convenience of reference only and are not intended to affect the
meaning or interpretation of those paragraphs. Except when otherwise indicated
by the context, any masculine terminology used herein shall also include the
feminine, and any terms used herein in the singular shall also include the
plural.

SECTION 11. EFFECTIVE DATE

The effective date of the Plan shall be January 1st of the Award Year of its
adoption by the Board of Directors of the Bank.

 

4